Order                                                        Michigan Supreme Court
                                                                   Lansing, Michigan

  October 27, 2020                                                Bridget M. McCormack,
                                                                                Chief Justice

                                                                       David F. Viviano,
                                                                       Chief Justice Pro Tem
  161037-8(61)
                                                                     Stephen J. Markman
                                                                          Brian K. Zahra
                                                                    Richard H. Bernstein
  MICHAEL WENNERS, DAVID CROSS, and                                 Elizabeth T. Clement
  SALLY CROSS,                                                      Megan K. Cavanagh,
                                                                                     Justices
           Plaintiffs-Appellees,
  v                                            SC: 161037
                                               COA: 345830
                                               Washtenaw CC: 12-001197-CH
  MATTHEW D. CHISHOLM, AMY C. VOGEL,
  a/k/a AMY C. CHISHOLM,
             Defendants,
  and
  MICHELE SHAUGHNESSY,
           Defendant-Appellant.

  _________________________________________/
  MICHELE SHAUGHNESSY,
           Plaintiff-Appellant,
  v                                            SC: 161038
                                               COA: 345831
                                               Washtenaw CC: 16-000519-CH
  UNKNOWN OWNERS OF PROPERTY
  EXISTING BETWEEN WASHTENAW
  COUNTY PARCEL NOS D-04-01-470-001,
  and D-04-01-484-009,
              Defendant,
  and
  MICHAEL WENNERS, DAVID CROSS, and
  SALLY CROSS,
           Intervening Defendants-Appellees.

  _________________________________________/
                                                                                                               2


       On order of the Court, the motion for reconsideration of this Court’s July 28, 2020
order is considered, and it is DENIED, because we are not persuaded that reconsideration
of our previous order is warranted. MCR 7.311(G).




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         October 27, 2020
       b1019
                                                                             Clerk